Citation Nr: 1612623	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  10-23 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected disability.

2.  Entitlement to an initial compensable rating prior to October 18, 2011, and in excess of 30 percent thereafter, for right hand neuropathy as a residual of right elbow fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training from March 5, 1975 to July 13, 1975 and from June 19, 1976 to July 2, 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In the September 2009 rating decision, the RO granted service connection for right hand neuropathy, with a noncompensable evaluation from May 29, 2009, forward.  In a September 2013 rating decision, it assigned a higher rating of 30 percent, from October 18, 2011, forward.  The issue remains in appellate status as the maximum schedular rating has not been assigned.  See AB v. Brown, 6 Vet.App. 35 (1993).

In the July 2012 rating decision, the RO denied service connection for a left knee disorder as secondary to the service-connected right ankle disability.

The Board previously considered these issues in June 2014, at which time it remanded for additional development, to include new VA examinations.

The issue of service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The weight of the evidence shows that the disability picture for the Veteran's right hand neuropathy has remained constant during the appeal period and that it has manifested as moderate incomplete paralysis of the radial nerve.



CONCLUSION OF LAW

The criteria for a higher rating of 30 percent prior to October 18, 2011, for right hand neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.124a, DC 8514 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his claim of service connection for right hand neuropathy in June 2009, prior to the initial adjudication of the claims.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No further notice is required regarding the downstream issue of a higher initial rating, and no prejudice has been alleged.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  This includes VA treatment records obtained pursuant to the June 2014 Board remand.

The Veteran underwent VA examinations for his right hand neuropathy in August 2009 and October 2011.   There is no argument or indication that these were inadequate or that their findings do not reflect the current severity of the disability.  As instructed by the June 2014 Board remand, the RO scheduled the Veteran for a VA examination of his right hand neuropathy, to be held in July 2014.  The Veteran, however, did not report to the VA examination.  In this regard, the Board finds that VA has satisfied its duty to assist by providing a VA examination.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist in developing the pertinent facts and evidence in connection with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development).

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  VA's has satisfied its duty to notify and assist; any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In determining the propriety of an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999). 
 
The Veteran is appealing the initial rating for his service-connected right hand neuropathy.  Service connection for right hand neuropathy was established in a September 2009 rating decision, from a May 2009 claim.  The Veteran's right hand neuropathy is currently rated as noncompensable prior to October 18, 2011, and as 30 percent disabling thereafter, under DC 8514, 38 C.F.R. § 4.124a.  

The Veteran is right-hand dominant.  See August 2009 VA examination.  Accordingly, although the schedular criteria provide different ratings for the major and minor arm, the Board will only address the major arm here.  

Under DC 8514, a rating of 70 percent is assigned for complete paralysis of the radial nerve with the following symptoms: drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling with the line of the outer border of the index finder; cannot extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movements of wrist, supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity.  Severe incomplete paralysis of the radial nerve warrants a 50 percent rating.  Moderate incomplete paralysis of the radial nerve warrants a 30 percent rating.  Mild incomplete paralysis of the radial nerve warrants a 20 percent rating.  38 C.F.R. § 4.124a.  

The term "incomplete paralysis", as it relates to peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124, DCs 8510-8540.  Per the rating criteria, when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The terms "mild," "slight," "moderate," and "severe" are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6.

An August 2009 VA examination shows complaints of right hand pain along the flexor surface of the wrist and the dorsal surface of the metacarpophalangeal joints of the fingers.  The Veteran also complained of numbness, swelling, clicking and popping, tingling and stiffness.  He reported triggering of the right middle finger.  He is right hand dominant and stated that he has difficulty using his right hand.  He mentioned difficulty lifting, doing yard work, and household chores.  He felt that his dexterity had changed and that he had decreased strength in this right hand.  The Veteran did not report flare-ups. The examiner noted that VA treatment records show similar complaints following right elbow surgery.  

Objectively, physical examination revealed tenderness to palpation across the metacarpophalangeal joints of the index through little finger.  The Veteran had a positive Tinel's sign at the wrist.  Distal sensation was intact with complaints of tingling in the tips of the index, middle, right, and little finger.  There was good capillary refill, no swelling. Allen's test was negative.  The Veteran was unable to demonstrate the triggering of his middle finger.  He could oppose all fingers and the thumb without difficulty.  Pincher grip was slightly decreased at 4/5.  There appeared to be some thenar atrophy in the right hand.  He was able to get the tips of his fingers to the palmar crease but with some mild difficulty.  Range of motion of the fingers was full with complains of pain at the end points.  All metacarpophalangeal joins were 0 to 90 degrees.  Proximal interphalangeal joints were at 110 degrees.  Distal interphalangeal joints were 0 to 70 degrees.  The Veteran did not exhibit any increased pain, fatigue, weakness, lack of endurance, or incoordination on repetitive motion testing.  The VA examiner diagnosed right hand neuropathy, which started after his right elbow surgery.  He also diagnosed trigger finger (per history), minimal degenerative joint disease of the right hand, and probable carpal tunnel syndrome.  The examiner opined that the trigger finger, degenerative and carpel tunnel were not related to the elbow surgery.

A subsequent October 2011 VA neurological examination shows a two-year history of pain and numbness in his right hand, following right elbow surgery.  The examiner noted moderate pain and numbness in the right upper extremity.  Grip strength was normal.  Reflex examination revealed a hypoactive brachioradialis reflex in the right side.  Sensation testing was normal, and special tests for the median nerve were negative.  The examiner noted incomplete paralysis of the radial nerve, characterized as moderate. See also VA addendum opinion dated October 2012.

VA treatment records from May and June 2008 show similar complaints of pain and weakness in his right hand.  The examining provider noted inadequate grip for the right hand, but no significant swelling.  The Veteran did show limited flexion and extension of the right hand.  See, e.g., CAPRI records (in VBMS, received November 20, 2015) at 400, 403.  Prior VA treatment records from September and December 2008 show some swelling in the right hand and an indication that the Veteran could not flex the digits all the way into a fist.  Id. at 435, 441.

Based on the above, the Board finds that a rating of 30 percent is warranted for the entire appeal period, as the Veteran's disability picture has been essentially the same during the whole period on appeal.  In this regard, the Board notes the Veteran's reported history of pain and numbness since around 2009.  In fact, evidence from 2009 shows limited flexion of the fingers, with decreased dexterity and grip strength.  This indicates a degree of lost or impaired function.  Furthermore, there is no indication that the Veteran's disability picture worsened around the time of the October 2011 VA examination.  Rather, it appears that the disability picture has remained constant.  As such, the Board finds that the 30 percent rating currently assigned from October 18, 2011, forward, is warranted for the entire appeal period.  A rating higher than 30 percent, however, is not warranted as the evidence does not show severe incomplete paralysis or complete paralysis of the right hand.  38 C.F.R. § 4.124a, DC 8514.  Again, in October 2012 the examiner characterized the symptoms as moderate in degree.  No other medical evidence of record refutes this characterization.

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating already assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  His symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

A claim for total disability rating on the basis of individual unemployability (TDIU) has not been raised.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In sum, the preponderance of the evidence supports a rating of 30 percent for the period prior to October 18, 2011, but is against a higher than 30 percent for the Veteran's service-connected right hand neuropathy for the entire appeal period.


ORDER

For the period prior to October 18, 2011, a rating of 30 percent for right hand neuropathy is granted.

Throughout the entirety of the appeal, a rating in excess of 30 percent is denied.


REMAND

In its June 2014 decision, the Board found that a June 2012 VA opinion (as to whether the Veteran's claimed left knee disability is related to his service-connected right ankle arthritis) was inadequate because it lacked a clinical rational, and remanded for a new VA examination of the Veteran's left knee.

The record shows that the Veteran failed to report to VA examinations scheduled for July 2014 and February 2016.  The Board acknowledges that the RO has made adequate efforts to schedule a VA examination for the Veteran's left knee, as instructed in the June 2014 Board remand.  The Board, however, finds that a remand is again required, as an adequate VA opinion is still not of record.  On remand, the RO should obtain an addendum opinion (via file review) as to whether the Veteran's claimed left knee disability is related to his service-connected right ankle arthritis.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the examiner who conducted the June 2012 VA examination of the Veteran's left knee, or another examiner if that individual examiner is unavailable, to provide an addendum opinion.  The examiner should note review of the entire claims file.

The examiner should respond to the following:

Is it at least as likely as not (probability of 50 percent or greater) that any currently diagnosed left knee disability has been caused or aggravated (permanently worsened beyond its natural progression) by his service-connected right ankle/right knee disabilities?  As part of his or her analysis, the examiner should consider any falls occasioned by the service-connected disabilities, or whether the left knee has been made chronically worse or by service-connected joint disability, either singly or in the aggregate.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner must provide a well-reasoned rationale for any opinion offered.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.

2.  Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


